Citation Nr: 9925973	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for infectious hepatitis has 
been received.

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a laceration of 
the occipital region of the head has been received.

3.  Entitlement to service connection for residuals of 
hemochromatosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
July 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1, 1996, and 
September 3, 1997, by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied, respectively, service connection for 
hemochromatosis and residuals of a laceration of the occiput.  
In the September 1997 decision, the RO also found that the 
veteran's previously disallowed claim for service connection 
for hepatitis had not been reopened by submission of new and 
material evidence.

The veteran has also appealed the denial of a compensable 
rating for bilateral varicose veins and a rating higher than 
30 percent for a left hip replacement, by rating decisions of 
September 1997 and September 1998, and a statement of the 
case has been issued regarding each of these issues.  Neither 
matter is presently before the Board inasmuch as a 
substantive appeal (VA Form 9 or equivalent) has not been 
received with respect to either issue.  38 U.S.C.A. § 7105(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202 (1998).


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

During the course of the adjudication of the veteran's claim 
for service connection for hemochromatosis, medical evidence 
was received which refers to treatment of the veteran at the 
Womack Army Hospital at Fort Bragg, North Carolina.  No 
records pertaining to such treatment are of record other than 
a December 1995 cardiology report.  Since the veteran is a 
military retiree who lives in North Carolina and has been out 
of military service since 1980, there is a possibility that 
the complete medical file from this facility may contain 
information relevant to the issues before the Board.  

In addition, the VA is obligated to obtain relevant records 
in the possession of the Federal Government.  38 U.S.C.A. 
§ 5106 (West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) 
("When information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency").  See also Counts v. Brown, 6 Vet. App. 473 (1994).  
The information provided by the veteran regarding the 
existence of further medical evidence at the Womack Army 
hospital is adequate to trigger the VA duty under 38 U.S.C.A. 
§ 5106 and 38 C.F.R. § 3.159(b).  Records in the possession 
of the Government is constructively before the Board and must 
be obtained.  Bell v. Derwinski, 2 Vet. App 611 (1992).  

According to an excerpt from a medical text submitted by the 
veteran in support of his claim, hemochromatosis, also known 
as iron overload disease, is a "genetic 'family inherited'" 
disorder in which too much iron is taken into the body over 
and above the body's needs.  As a general rule, disorders of 
congenital or developmental origin are not regarded as 
diseases or injuries within the meaning of the law providing 
for payment of VA disability benefits.  38 C.F.R. § 3.303(c) 
(1998).  However, the VA General Counsel, in a precedent 
decision binding on the Board, has established a distinction 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service-connected 
disabilities if the evidence as a whole shows that there was 
an aggravation in service within the meaning of applicable VA 
regulations.  

Since hemochromatosis is a disease rather than a "defect," 
the veteran is potentially eligible to establish service 
connection for it if the evidence shows a chronic worsening 
of the disorder during service recognizable as aggravation 
under the law.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306 (1998).  See VAOPGCPREC 82-90.  In this 
regard, it is relevant that the evidence includes a February 
1996 statement from a VA hematologist to the effect that the 
veteran's disease clearly existed during his military service 
and that he has current disabilities that are a direct 
consequence of it, including cirrhosis of the liver and 
severe joint disease requiring a hip replacement.  He 
indicated that male patients typically begin to develop 
underlying organ damage in their 20's through 40's and are 
diagnosed after much time has elapsed.  The statement appears 
to suggest that although a diagnosis of hemochromatosis was 
not made until 1992, the organ damage may have begun much 
earlier, while the veteran was in service.  Further inquiry 
as to whether this is so should be undertaken by appropriate 
medical specialists after the complete record is assembled.  
A thorough medical examination of the veteran to include the 
preparation of a medical opinion based on review of the 
entire record is therefore necessary to satisfy the statutory 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's current claim for service connection for 
residuals of a laceration of the head, claimed to include 
symptoms such as fuzziness and loss of equilibrium, was 
denied by the RO in September 1997 on the basis that such 
claim was not well grounded under the law.  However, the 
veteran's original application for VA disability 
compensation, received in August 1980, included a claim for 
service connection for residuals of a head injury sustained 
in service in 1972, and this claim was denied by a rating 
board on April 21, 1981.  The veteran was notified of the 
denial on June 4, 1981, but did not appeal.  Therefore, the 
April 1981 rating decision is final as to the merits of the 
original service connection claim.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.104 (1998).  Due to this 
fact, and notwithstanding that the RO reviewed the claim on 
the merits, the Board is required to address the issue of 
whether new and material evidence has been submitted such as 
to warrant reopening of the veteran's claim.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F3d,  1380 (Fed.Cir. 
1996).  Initial consideration of the question of whether the 
previously disallowed claim for service connection for 
residuals of a head injury would deprive the veteran of due 
process of law; consequently, that issue must be considered 
by the RO before it is reviewed on appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take all appropriate 
steps to obtain all available examination 
and treatment records from the Womack 
Army Medical Center at Fort Bragg, North 
Carolina, pertaining to the veteran.  

3.  The RO should obtain records 
pertaining to all VA outpatient treatment 
during the entire period since separation 
from active military service other than 
those presently of record (pertaining to 
the period from September 1996 to July 
1997).  

4  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
hemochromatosis throughout the entire 
period since military service.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

5.  Upon receipt of the material 
requested in the preceding paragraphs, 
and only then, the RO should take 
appropriate steps to have the veteran 
scheduled for an examination by an 
appropriate VA specialist for the purpose 
of clarifying the progression of 
disability associated with 
hemochromatosis.  All indicated tests and 
studies should be conducted, and all 
findings should be reported in detail.  
It is essential that the claims folder be 
made available to the examiner for review 
during this examination.

Following a meticulous review of the 
veteran's service medical records and all 
post service medical evidence, including 
the February 1996 opinion of a VA 
hematologist, the examiner should express 
an opinion as to whether it is more 
likely than not, as likely as not, or 
less likely than not that organ damage 
and/or other physical deterioration 
representing an aggravation of the 
veteran's congenital or developmental 
hemochromatosis took place during his 27-
year period of active military service 
from 1953 to 1980.  The stated conclusion 
should take into account both the 
clinical course of the disorder as shown 
in available medical records and the 
known attributes of the disorder as 
described in recognized medical 
literature.  The examiner is free to 
obtain any additional studies or 
consultations deemed necessary.  The 
basis for the conclusions should be set 
forth in detail.  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand as stated above.  If any of the 
requested information or opinions has not 
been provided, the report should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).  If 
this is necessary, the examining 
physician should be requested to amend 
the report without reexamining the 
veteran but should be authorized to 
schedule a reexamination if necessary.  
All other necessary follow-up actions 
should be taken.  

7.  When the record is complete, the RO 
should review the issues on appeal.  In 
reviewing the issue involving residuals 
of the head laceration, the RO should 
determine whether the previously 
disallowed claim has been reopened by new 
and material evidence.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


